Order, Supreme Court, Bronx County (Sallie ManzanetDaniels, J.), entered June 13, 2007, which granted the motion of defendant Boys & Girls Harbor, Inc. for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The record contains no evidence of previous physical altercations between the infant plaintiff and her fellow camper that would have placed defendant day camp on notice that the fellow camper’s act that allegedly caused plaintiffs injuries could reasonably have been anticipated (see Baker v Trinity-Pawling School, 21 AD3d 272, 274 [2005], lv dismissed 7 NY3d 739 [2006]). In any event, the infant plaintiff had left camp at the end of the day and was no longer under the physical custody and control of defendant’s personnel when she was struck by the vehicle (see Pratt v Robinson, 39 NY2d 554, 560 [1976]; Harker v Rochester City School Dist., 241 AD2d 937 [1997], lv denied 90 NY2d 811 [1997]). Moreover, her running into the street was an independent intervening act “so attenuated from the [camp’s] conduct that responsibility for the injury should not reasonably be attributed to [it]” (Gordon v Eastern Ry. Supply, 82 NY2d 555, 562 [1993]). Concur—Lippman, P.J., Andrias, Sweeny and Renwick, JJ.